Opinion
Per Curiam,
Plaintiff, William J. Campbell, while driving his automobile, was struck by a trolley car of defendant, Philadelphia Transportation Co., in a right angle collision at the intersection of 41st Street and Parkside Avenue in the City of Philadelphia. He subsequently brought this action in trespass to recover for the personal injuries he sustained in that accident. A jury returned a verdict of $5000 in plaintiffs favor but the *485learned court below granted defendant’s motion for a new trial on tbe grounds that the verdict was against the weight of the evidence and the interests of justice demanded a new trial.
This Court has frequently held that it will not reverse the granting of a new trial in the absence of a palpable abuse of discretion or unless an erroneous rule of law, which necessarily controls the outcome of the case, is certified by the trial judge as the sole reason for his action: Marko v. Mendelowski, 313 Pa. 46, 169 A. 99; Krenitsky v. Kelly, 309 Pa. 234, 163 A. 450. In the instant case the evidence is in complete conflict. Neither in this conflicting testimony, nor in any part of this record, have we been able to find any settled facts that so strongly support plaintiff’s case as to persuade us that the trial court has abused its discretion. That court, having seen and heard the witnesses, is better able than is this Court to determine the weight to be given such testimony and, in the absence of evidence more favorable to plaintiff than that contained in this record, we shall not reverse its order.
Order affirmed.